                 Case 6:20-cv-01190 Document 1 Filed 12/29/20 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

United States of America,

    Plaintiff,

    v.                                                              No. 6:20-cv-1190

TM Express, Inc.,

    Defendant.

                              The United States’ Original Complaint
    The United States of America brings this negligence action to recover for damages sustained

as a result of a motor vehicle accident involving three tractor-trailers. For its complaint, the

United States alleges as follows:
                                               The Parties
         1. Plaintiff is the United States, acting through the Department of Justice and on behalf

of the Army and Air Force Exchange Service (AAFES), a self-funded component of the

Department of Defense that operates retail stores on U.S. Army and Air Force installations.

         2. Defendant is TM Express, Inc. (TM Express), a Texas corporation that provides

freight services. TM Express may be served with process through its registered agent, Gene
Pilgrim, Jr., at 3942 Queens Court, Garland, Texas 75043.

                                       Jurisdiction and Venue

         3. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1345.

         4. Venue is appropriate under 28 U.S.C. § 1391(b) because the motor vehicle accident at

issue occurred in this judicial district.

                                            Statement of Facts

         5. On February 14, 2019, AAFES employee Christopher Humbert was driving a 2018

Freightliner tractor pulling a Hyundai box trailer in the center lane of southbound Interstate

Highway 35 (IH-35) between Waco and Temple.

         6. The weather was clear, and the road was dry.
              Case 6:20-cv-01190 Document 1 Filed 12/29/20 Page 2 of 4




        7. At approximately 2:49 a.m., Humbert encountered a 2019 International tractor owned

by Estes Express Lines (Estes) and driven by Robert Lee Sillemon pulling a Great Dane box

trailer and a Hyundai box trailer.

        8. Humbert was behind the Estes tractor-trailer on a stretch of IH-35 with signs

prohibiting tractor-trailers from operating in the left lane. Accordingly, Humbert slowed his

vehicle to match Sillemon’s speed of 62 mph. The posted speed limit was 75 mph.

        9. Shortly thereafter, Sillemon began to slow the Estes tractor-trailer in a series of three

speed reductions in less than a minute—first from 62 mph to 55 mph, then from 55 mph to 44

mph, and eventually from 44 mph to a complete stop.

        10. Unable to safely pass Sillemon, Humbert also decreased the speed of the AAFES

tractor-trailer, coming to a stop behind the Estes tractor-trailer in the center lane.

        11. Both vehicles had their hazard lights illuminated during their deceleration and kept

those lights on after stopping.

        12. As the Estes and AAFES tractor-trailers were slowing, and immediately after they

stopped in the center of the highway, at least seven other vehicles—including four tractor-

trailers—safely passed them at reduced speeds. At least two of the passing tractor-trailers also

had their hazard lights illuminated.

        13. At approximately 2:52 a.m., 40 seconds after the Estes and AAFES tractor-trailers

had come to a stop, a 2018 Volvo tractor owned by TM Express and driven by John Davis

pulling a Hyundai box trailer struck the rear of the AAFES tractor-trailer at a high rate of speed.

        14. The force of this collision pushed the AAFES tractor-trailer into the rear of the Estes

tractor-trailer. The AAFES tractor-trailer then jack-knifed to the right, with debris and cargo

spilling out onto the right lane of the highway.

        15. Prior to striking AAFES’ tractor-trailer, Davis made no attempt to avoid a collision by
slowing or stopping his vehicle, which was traveling at 63 mph. Data from the TM Express

tractor-trailer indicates that the vehicle’s forward-looking radar deployed the automatic braking

system approximately 0.5 seconds prior to impact.


United States’ Original Complaint                                                                      2
              Case 6:20-cv-01190 Document 1 Filed 12/29/20 Page 3 of 4




        16. After striking the AAFES tractor-trailer, the TM Express vehicle came to rest on the

right-hand shoulder with all lights off. Davis, who was not wearing his seatbelt, was thrown from

the vehicle and died at the scene.

        17. Humbert was transported to the hospital for injuries to his back, neck, head, and

forehead. Humbert was unable to return to work for a period following the accident, during

which time he received federal workers’ compensation benefits.

        18. The Texas Peace Officer’s Crash Report identifies the cause of the accident as Davis’

failure to control speed.

                                            Cause of Action

        19. Defendant TM Express and its agent Davis owed plaintiff United States of America,

its agent Humbert, and others a duty of care to operate the TM Express tractor-trailer in a safe

and prudent matter.

        20. Davis was careless, reckless, and negligent in the operation of the TM Express

tractor-trailer in that he failed to control his speed, failed to stop his vehicle prior to the collision,

failed to keep a proper lookout, and failed to exercise due care.

        21. Davis acted in a manner that was negligent per se by, among other things, failing to

control the speed of the TM Express tractor-trailer as necessary to avoid a collision, Tex. Transp.

Code § 545.351, and driving in willful or wanton disregard of the safety of other persons or

property, id. § 545.401.

        22. At the time of the collision, Davis was an employee of TM Express acting within the

course and scope of his employment. As a result, TM Express is vicariously liable for the

negligent acts or omissions of Davis described herein.

        23. As the direct and proximate cause of Defendant TM Express and Davis’ negligence,

the United States suffered damage to its property and was forced to pay federal workers’
compensation benefits to Humbert.




United States’ Original Complaint                                                                        3
             Case 6:20-cv-01190 Document 1 Filed 12/29/20 Page 4 of 4




   Wherefore, plaintiff United States of America prays for judgment in its favor and against

defendant TM Express for actual damages in an amount to be proven at trial, plus pre- and post-

judgment interest, costs, and any such other relief as the Court deems just and proper.

                                                Respectfully submitted,

                                                Gregg N. Sofer
                                                United States Attorney

                                          By:   /s/ Thomas A. Parnham, Jr.
                                                Kristina S. Baehr
                                                Assistant United States Attorney
                                                Texas State Bar No. 24080780
                                                Thomas A. Parnham, Jr.
                                                Assistant United States Attorney
                                                New York Bar No. 4775706
                                                903 San Jacinto, Suite 334
                                                Austin, Texas 78701
                                                (512) 916-5858 (phone)
                                                (512) 916-5854 (fax)
                                                Kristina.Baehr@usdoj.gov
                                                Thomas.Parnham@usdoj.gov




United States’ Original Complaint                                                                 4
JS 44 (Rev. 10/20)                     Case 6:20-cv-01190 Document
                                                       CIVIL COVER 1-1 SHEET
                                                                        Filed 12/29/20 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
          UNITED STATES OF AMERICA                                                                         TM EXPRESS, INC.
    (b)   County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant                        Tarrant County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                              Attorneys (If Known)

          Kristina Baehr and Thomas Parnham, U.S. Attorney's
          Office, 903 San Jacinto, Suite 334, Austin TX 78701
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
✖   1   U.S. Government                  3   Federal Question                                                                    PTF         DEF                                            PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1           1         Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                  4   Diversity                                            Citizen of Another State            2            2     Incorporated and Principal Place            5        5
          Defendant                            (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                  Citizen or Subject of a             3            3     Foreign Nation                              6        6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                            FORFEITURE/PENALTY                         BANKRUPTCY                             OTHER STATUTES
    110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158                     375 False Claims Act
    120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                            376 Qui Tam (31 USC
    130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                                3729(a))
    140 Negotiable Instrument                Liability                  367 Health Care/                                                                                            400 State Reapportionment
    150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS                           410 Antitrust
        & Enforcement of Judgment            Slander                        Personal Injury                                                820 Copyrights                           430 Banks and Banking
    151 Medicare Act                    330 Federal Employers’              Product Liability                                              830 Patent                               450 Commerce
    152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                              835 Patent - Abbreviated                 460 Deportation
         Student Loans                  340 Marine                          Injury Product                                                     New Drug Application                 470 Racketeer Influenced and
         (Excludes Veterans)            345 Marine Product                  Liability                                                      840 Trademark                                Corrupt Organizations
    153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                        880 Defend Trade Secrets                 480 Consumer Credit
        of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards                  Act of 2016                              (15 USC 1681 or 1692)
    160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending             Act                                                                        485 Telephone Consumer
    190 Other Contract                      Product Liability         ✖ 380 Other Personal           720 Labor/Management                 SOCIAL SECURITY                               Protection Act
    195 Contract Product Liability      360 Other Personal                  Property Damage              Relations                        861 HIA (1395ff)                          490 Cable/Sat TV
    196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                862 Black Lung (923)                      850 Securities/Commodities/
                                        362 Personal Injury -               Product Liability        751 Family and Medical               863 DIWC/DIWW (405(g))                        Exchange
                                            Medical Malpractice                                          Leave Act                        864 SSID Title XVI                        890 Other Statutory Actions
        REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           865 RSI (405(g))                          891 Agricultural Acts
    210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement                                                        893 Environmental Matters
    220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act              FEDERAL TAX SUITS                         895 Freedom of Information
    230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             870 Taxes (U.S. Plaintiff                     Act
    240 Torts to Land                   443 Housing/                        Sentence                                                           or Defendant)                        896 Arbitration
    245 Tort Product Liability              Accommodations              530 General                                                       871 IRS—Third Party                       899 Administrative Procedure
    290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                           26 USC 7609                              Act/Review or Appeal of
                                            Employment                  Other:                       462 Naturalization Application                                                     Agency Decision
                                        446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                          950 Constitutionality of
                                            Other                       550 Civil Rights                 Actions                                                                        State Statutes
                                        448 Education                   555 Prison Condition
                                                                        560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                     3      Remanded from              4 Reinstated or             5 Transferred from      6 Multidistrict                         8 Multidistrict
      Proceeding             State Court                             Appellate Court              Reopened                    Another District          Litigation -                          Litigation -
                                                                                                                              (specify)                 Transfer                              Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. § 1345
VI. CAUSE OF ACTION                      Brief description of cause:
                                         Damage to government property and payment of federal benefits as a result of defendant's negligence
VII. REQUESTED IN                             CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                        Yes      ✖   No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                               DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
12/29/2020                                                              THOMAS PARNHAM                                                     Digitally signed by THOMAS PARNHAM
                                                                                                                                           Date: 2020.12.29 10:20:06 -06'00'


FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                                    MAG. JUDGE
JS 44 Reverse (Rev. 10/20)      Case 6:20-cv-01190 Document 1-1 Filed 12/29/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
